Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/068,467 filed on 10/12/2020. 

Response to Amendments
This is in response to the amendments filed on 06/20/2022. Independent claims 1, 9 and 17 have been amended. Claims 1-20 are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 1 -20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record DAFALI; Rachid et al., Pub. No.: US 2018/0183613 A1 does not disclose the invention as filed. DAFALI discloses a technique where a silicon integrated circuit comprising a Physically Unclonable Function and an online or embedded test circuit, said online test circuit comprising one or more circuit parts being physically adjacent to said PUF and said one or more circuits embodying one or more tests which can be performed to determine one or more quality properties of said PUF or otherwise characterize it. A value of a specific output being specific to each instantiation of the physical entity embodied within a device. A PUF takes advantage of the variance of conditions in the manufacturing process of many identical devices.
What is missing from the prior art is – a technique of validating manufacturing of an electronic device where a Physically Unclonable Function (PUF) comprises a PUF combined with a classification function, the classification function having a non-fixed number of challengers per PUF instance.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 9 and 17, and thereby claims 1, 9 and 17 are considered allowable. The dependent claims which further limit claims 1, 9 and 17 also are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491